Citation Nr: 0521003	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-09 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for arthritis of 
the right first metatarsal phalangeal joint and hallux 
limitus prior to March 15, 2002.

2.  Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right first metatarsal phalangeal joint and 
hallux limitus from May 1, 2002 to the present.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1958 to February 
1962.

This appeal arises from an August 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs which granted service 
connection for arthritis of the right first metatarsal 
phalangeal joint and hallux limitus and assigned a 
noncompensable rating.  In October 2002, the RO assigned the 
veteran a temporary total rating under 38 C.F.R. § 4.30 based 
on surgical or other treatment needing convalescence, 
effective from March 15, 2002.  See  38 C.F.R. § 4.30 (2004).  
In addition, the RO assigned a 10 percent disability rating 
effective from May 1, 2002.  However, because this increase 
did not constitute a full grant of the benefit sought, the 
increased evaluation issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2003, the Board remanded the claim for further 
development.


FINDINGS OF FACT

1. Prior to March 15, 2002 the veteran's arthritis of the 
right first metatarsal phalangeal joint and hallux limitus 
was manifested by pain and degenerative changes, without 
resection of the metatarsal head.
 
2.  After May 1, 2002, the veteran's disability has been 
manifested by pain and degenerative changes; with disability 
so severe as to be equivalent to amputation of the great toe.


CONCLUSION OF LAW

1. The criteria for compensable rating for service-connected 
arthritis of the first metatarsal phalangeal joint with 
hallux limitus prior to March 15, 2002 have not been met. 38 
USCA §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5003, 5010, 5280 
(2004).

2. The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the first metatarsal 
phalangeal joint with hallux limitus from May 1, 2002 to the 
present, have not been met. 38 USCA §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Codes 5003, 5010, 5280 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155. Separate diagnostic codes identify the 
various disabilities. Id. Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder. 38 C.F.R. §§ 4.1 and 4.2. 
Since the veteran appealed the initial rating assigned for 
his right toe disorder, the entire body of evidence is for 
equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged." Fenderson 
v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor. 38 
C.F.R. § 4.3. If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.
The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2004).  

The United States Court of Appeals for Veterans Claims ("the 
Court") has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Ratings based on 
limitation of motion do not subsume the various rating 
factors in 38 C.F.R. §§ 4.40 and 4.45, which include pain, 
more motion than normal, less motion than normal, 
incoordination, weakness, and fatigability.  The provisions 
of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare-ups.  The Board 
notes that the guidance provided by the Court in DeLuca must 
be followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, the Board notes that the provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).


In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the metatarsal phalangeal 
joint is not considered a major joint. 38 C.F.R. § 4.45 
(2004).

The veteran's arthritis of the right first metatarsal 
phalangeal joint and hallux limitus is rated as 10 percent 
disabling under Diagnostic Code 5010-5280.  Diagnostic Code 
5010, traumatic arthritis, provides that arthritis that is 
due to trauma and substantiated by X-rays shall be rated as 
degenerative arthritis under DC 5003.  Under DC 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there 
is at least some limitation of motion, a 10 percent rating 
may be assigned for each major joint or group of minor joints 
so affected. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 
(degenerative arthritis) and 5010 (traumatic arthritis).  

In this instance, the veteran's toe condition is rated as 10 
percent disabling, the maximum rating, under 38 C.F.R. § 
4.71a, Diagnostic Code 5280 for unilateral hallux valgus.   A 
10 percent disability rating under DC 5280 is warranted for 
severe hallux valgus, equivalent to amputation of the great 
toe, and for operated hallux valgus with resection of the 
metatarsal head.

The Board must also consider the possibility of a higher 
rating under another diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board notes that the 
veteran has been diagnosed with bilateral Morton's neuroma 
and pes planus.  However, arthritis of the right metatarsal 
phalangeal joint and hallux limitus (also hallux rigiditus) 
are the only conditions for which the veteran is service 
connected.  Therefore, Diagnostic Code 5280 is the most 
appropriate diagnostic code applicable to the veteran's 
service-connected disability.

For the period prior to March 15, 2002, the veteran is not 
entitled to a compensable rating.  The veteran did not have 
compensable limitation of motion under any diagnostic code.  
In February 2000, a private podiatrist diagnosed the veteran 
with right hallux limitus secondary to trauma.  Upon 
examination, the joint had a range of motion limited to 5 
degrees of dorsiflexion and plantar flexion.  There was pain 
and crepitus on motion.  A February 2002 private orthopaedics 
examination revealed a range of motion of 15 degrees of 
dorsiflexion, further decreased to 5 degrees with "any type 
of loading of the foot."  In addition, there was discomfort 
toward the end of the range of motion.  Although the veteran 
had limitation of motion prior to March 15, 2002, it was not 
compensable under any diagnostic code.

In addition, the veteran was not entitled to a compensable 
disability rating under DC 5003 for arthritis.  X-rays in 
December 1989 revealed that the veteran had osteoarthritis.  
In August 2001, a private podiatrist stated that the veteran 
had traumatic arthritis at the metatarsal phalangeal joint.  
However, in order to be entitled to a compensable rating for 
arthritis, he would have to show arthritis affecting a major 
joint or a minor group of joints.  As the veteran is service 
connected for a minor joint only, he is not entitled to a 
compensable rating under DC 5003.  See 38 C.F.R. § 4.45(f).

On March 15, 2002, the veteran underwent a hemiarthroplasty 
with an implant.  In April 2002, the veteran's private 
podiatrist reported that he was progressing nicely.  He had 
occasional soreness but was able to wear a regular shoe.  The 
range of motion of the veteran's toe was 30 degrees 
dorsiflexion before he felt pain.  In January 2002, VA 
clinical treatment notes began to show increased problems 
with the veteran's foot.  He reported having difficulty 
wearing shoes.  In December 2002, the veteran complained of 
numbness and pain in the foot.  Upon examination in March 
2003, the joint's range of motion was limited to 25 degrees 
dorsiflexion and there was "lack of purchase" with weight 
bearing.  In June and September 2003, a VA podiatrist 
described the joint's range of motion as "severely 
reduced."  In October 2003, a VA physical therapist reported 
that the veteran could not bear weight on his toe due to 
pain.  He walked with the toe elevated, thereby placing extra 
weight on his left leg.  Finally, in October 2004, a VA 
podiatrist reported that the veteran still had no range of 
motion in the first metatarsal phalangeal joint with no 
purchase upon weight bearing.  As a result, there was 
additional stress on the second metatarsal and second 
metatarsal phalangeal joint, causing the veteran pain in 
those joints as well.

Finally, in February 2005, the veteran underwent a VA 
examination.  He complained of constant pain and some 
stiffness, fatigue, and lack of endurance in the joint.  
There were flare-ups every two to three days with walking, 
prolonged standing, and cold weather.  The veteran was unable 
to move his great right toe and had pain with palpation.  
Finally, the veteran told the examiner that the pain in his 
toe sometimes caused him to lose his balance.

The record does not support a disability evaluation in excess 
of 10 percent from May 1, 2002 through the present.  As 
stated above, the most appropriate diagnostic code available 
to rate his disability is DC 5280 for unilateral hallux 
valgus.  The veteran's disability is already assigned the 
maximum rating which, it is emphasized, contemplates 
resection of the metatarsal head or a disability so severe as 
to be equivalent to amputation of the great toe.  Even though 
the veteran may suffer functional impairment due to pain, 
pain may not be the basis for an award under a diagnostic 
code in excess of the maximum evaluation under that code.  
Spencer v. West, 13 Vet. App. 376, 382 (2000).  Furthermore, 
because only one minor joint is affected by his service-
connected disability, the veteran is not entitled to a rating 
in excess of 10 percent under DC 5003 after May 1, 2002.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
veteran's arthritis of the right first metatarsal phalangeal 
joint and hallux limitus disability did not warrant a 
compensable rating prior to March 15, 2002 or a rating in 
excess of 10 percent after May 1, 2002.  In arriving at this 
determination, consideration has been given to the entire 
evidence of record.  As the preponderance of the evidence is 
against the veteran's increased rating claim, the benefit of 
the doubt rule enunciated in 38 C.F.R. § 5107 (b) is not 
applicable.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.

II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case.  The veteran was sent letters 
concerning the VCAA in March 2001, September 2002, and in 
April 2004, and the text of 38 C.F.R. § 3.159 was included in 
the June 2002 statement of the case (SOC).  With regard to 
element (1), above, the Board notes that the RO sent the 
appellant a VCAA notice letter in March 2001 that informed 
him of the type of information and evidence necessary for 
establishing service connection.  The Board concedes that the 
March 2001 notice did not address the veteran's later claim 
for increased rating.  However, the increased rating claim 
was a downstream issue from the claim for service connection 
and the veteran was already on notice of VA's duties.  In 
addition, he was notified of the criteria for an increased 
rating claim in subsequent statements of the case (SOCs) and 
a VCAA notice.  See VAOPGCPREC 8-2003 (if, in response to 
notice of its decision on a claim for which VA has already 
given section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).   
Furthermore, by virtue of the rating decision on appeal and 
the SOC he was provided with specific information as to why 
his claim was not granted, and of the evidence that was 
lacking. 

As for elements (2) and (3), the Board notes that the April 
2004 VCAA letter, along with the SOC, notified the appellant 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed him that VA would obtain relevant 
records held by any federal agency and make reasonable 
efforts to obtain relevant evidence not held by a federal 
agency; while the appellant was ultimately responsible for 
supporting his claim with appropriate evidence not held by 
federal agencies.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) in a June 2002 SOC.  In addition, the 
April 2004 letter specifically advised him to provide any 
information or evidence he may have pertaining to his claim.


The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than a formal VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Furthermore, the Board acknowledges that the Pelegrini Court 
also held that a section 5103 notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the adverse AOJ decision upon which this appeal is 
based was made in August 2001, after the veteran received 
VCAA notice concerning the underlying service-connection 
claim in March 2001.  A second section 5103 notice would not 
be required, pursuant to VAOPGCPREC 8-2003; nonetheless, 
additional section 5103 notice concerning the disability 
evaluation issue was provided to the appellant in September 
2002 and April 2004.  Therefore, the Board finds that the 
VCAA letter was timely and any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified below.  

In reviewing this claim on appeal, the Board is required to 
review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's determinations of fact.  
The benefit of the doubt rule applies to all questions of 
material fact.  38 U.S.C.A. § 5107(b) (West 2002).  There is 
no evidence of record not previously reviewed by the RO, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and the Board proceeds in 
this case without regard to the RO's jurisdictional findings.  
Jackson v. Principi, 265 F. 3d. 1366, 1370 (Fed. Cir. 2001).  
There is also no question the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA's notices.

B.  Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC) as well as private and VA treatment records.  
In addition, the veteran was afforded a VA examination.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

A compensable rating for arthritis of the right first 
metatarsal phalangeal joint and hallux limitus prior to March 
15, 2002 is denied.  A rating in excess of 10 percent for 
arthritis of the right first metatarsal phalangeal joint and 
hallux limitus after May 1, 2002, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


